Case 3:19-cv-00665-MMD-WGC Document 37-17 Filed 05/17/20 Page 1 of 15
Case 3:19-cv-00665-MMD-WGC Document 37-17 Filed 05/17/20 Page 2 of 15
Case 3:19-cv-00665-MMD-WGC Document 37-17 Filed 05/17/20 Page 3 of 15




                                                              WCSD 2493
Case 3:19-cv-00665-MMD-WGC Document 37-17 Filed 05/17/20 Page 4 of 15




                                                              WCSD 2494
Case 3:19-cv-00665-MMD-WGC Document 37-17 Filed 05/17/20 Page 5 of 15




                                                              WCSD 2495
Case 3:19-cv-00665-MMD-WGC Document 37-17 Filed 05/17/20 Page 6 of 15




                                                              WCSD 2496
Case 3:19-cv-00665-MMD-WGC Document 37-17 Filed 05/17/20 Page 7 of 15
Case 3:19-cv-00665-MMD-WGC Document 37-17 Filed 05/17/20 Page 8 of 15
Case 3:19-cv-00665-MMD-WGC Document 37-17 Filed 05/17/20 Page 9 of 15




                                                              WCSD 2499
Case 3:19-cv-00665-MMD-WGC Document 37-17 Filed 05/17/20 Page 10 of 15




                                                               WCSD 2500
Case 3:19-cv-00665-MMD-WGC Document 37-17 Filed 05/17/20 Page 11 of 15




                                                               WCSD 2501
Case 3:19-cv-00665-MMD-WGC Document 37-17 Filed 05/17/20 Page 12 of 15




                                                               WCSD 2502
Case 3:19-cv-00665-MMD-WGC Document 37-17 Filed 05/17/20 Page 13 of 15




                                                               WCSD 2503
Case 3:19-cv-00665-MMD-WGC Document 37-17 Filed 05/17/20 Page 14 of 15




                                                               WCSD 2504
Case 3:19-cv-00665-MMD-WGC Document 37-17 Filed 05/17/20 Page 15 of 15




                                                               WCSD 2505
